Title: From George Washington to William Heath, 24 June 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Poughkeipsie June 24th 1782
                  
                  Mr Benson the Attorney General of this State, who was appointed
                     by me, and Mr Melachton Smith who was nominated by Mr Sands, have undertaken as
                     Refferees to settle the matters in dispute between the Army and the Contractors
                     for furnishing the Garrison of West Point &c. These two Gentlemen are
                     to name a third agreeably to the mode pointed out by the Contract; and are to
                     meet on the 8th day of July next for the completion of that business.
                  This information is given that preparation may be made
                     accordingly. I am Dear Sir With great esteem Your Most Obedt Servt
                  
                     Go: Washington
                     
                  
               